Exhibit 10.1

 

FOURTH AMENDMENT TO
AAR CORP. SUPPLEMENTAL KEY EMPLOYEE RETIREMENT PLAN

 

(As Amended and Restated Effective January 1, 2005)

 

WHEREAS, AAR CORP., a Delaware corporation (the “Company”), maintains the AAR
CORP. Supplemental Key Employee Retirement Plan, as amended and restated
effective January 1, 2005 (the “Plan”); and

 

WHEREAS, pursuant to Section 7.1, the Company has reserved the right to amend
the Plan and now deems it appropriate to do so.

 

NOW, THEREFORE, Section 4.9(b) of the Plan is hereby amended, effective as of
January 1, 2012, to read as follows:

 

“(b)                           Distribution Due to Death.      Each Participant
shall have a right to designate, by giving a written designation to the
Committee, a beneficiary or beneficiaries to receive any amount remaining to be
distributed to such Participant in the event that he dies before distribution of
the full amount of his Supplemental Accounts.  Successive beneficiary
designations may be made, and the last designation received by the Committee
prior to the death of the Participant shall be effective and shall revoke all
prior designations.  If a designated beneficiary shall die before the
Participant, his interest shall terminate and, unless otherwise provided in the
Participant’s designation, such interest shall be paid in equal shares to those
beneficiaries, if any, who survive the Participant.  If a Participant has not
designated a beneficiary, or if no designated beneficiary is living on the date
of distribution hereunder, amounts distributable pursuant to this paragraph
shall be distributed to those persons or entities entitled to receive
distributions of the Participant’s accounts under the Qualified Profit Sharing
Plan.”

 

IN WITNESS WHEREOF, the Company has caused this Fourth Amendment to be executed
on its behalf, by its officers, duly authorized, on this 26 day of April 2013.

 

 

AAR CORP.

 

 

 

 

 

By:

/s/ Timothy O. Skelly

 

 

Timothy O Skelly, Vice President

 

--------------------------------------------------------------------------------